Citation Nr: 0615183	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  99-18 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected seizure disorder, currently evaluated as 40 
percent disabling.  

2.  Entitlement to total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (the RO).

Procedural history

The veteran served on active duty from September 1973 to 
November 1974.

The veteran was granted service connection for a seizure 
disorder (denominated by the RO as idiopathic epilepsy) in a 
September 1980 rating decision.  A 20 percent disability 
rating was awarded. 

In June 1998, the RO received the veteran's claim of 
entitlement to TDIU and in February 1999, the RO received the 
veteran's claim of entitlement to an increased disability 
rating for his seizure disorder.  In a February 1999 rating 
decision, the veteran's disability rating was increased to 40 
percent and the TDIU claim was denied.  The veteran disagreed 
with the February 1999 rating decision and initiated this 
appeal.  The appeal was perfected with the timely submission 
of the veteran's substantive appeal (VA Form 9) in September 
1999.

In connection with his appeal the veteran testified at a 
hearing before a RO hearing officer in May 1999 and at a 
videoconference hearing which was chaired by the undersigned 
Veterans Law Judge in April 2003, and accepted such hearing 
in lieu of an in-person hearing.  See 38 C.F.R. § 20.700(e) 
(2005).  Transcripts of these hearings have been associated 
with the veteran's VA claims folder.

This matter was previously before the Board in October 2003.  
At that time it was remanded to the RO for additional 
development.  That development was completed in an May 2005, 
the RO issued a Supplemental Statement of the Case (SSOC) 
which continued to deny the veteran's claims.  The matter was 
returned to the Board.  

Thereafter in September 2005, the Board requested a medical 
opinion from the Veterans Health Administration (VHA).  See 
38 C.F.R. § 20.901 (2005).   That opinion has been obtained 
and a copy provided to the veteran, who provided a response 
accompanied by waiver of RO consideration.  See 38 C.F.R. 
§ 20.1304 (2005).


FINDINGS OF FACT

1.  The veteran's seizure disorder manifests as both major 
and minor seizures.  
The medical evidence of record indicates that his current 
seizure frequency is approximately 1 major or minor seizure 
every 4 to 6 months.  

2.  The medical and other evidence of record does not 
demonstrate that the veteran's service-connected seizure 
disorder, which is his only service-connected disability, is 
so exceptional or unusual that it precludes employment.


CONCLUSIONS OF LAW

1.  The criteria for the entitlement to an increased rating 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8914 (2005). 

2.  The criteria for TDIU have not been met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased rating for 
his seizure disorder as well as entitlement to TDIU.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  

The Board initially observes that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of these claims (by rating decision in February 1999).  See 
Pelegrini v. Principi, 17 Vet. App 412 (2004).  The Board 
notes, however, that such a situation was a legal 
impossibility because the initial adjudication pre-dated the 
enactment of the VCAA; VA's General Counsel has held that the 
failure to do so does not constitute error.  See VAOGCPREC 7-
2004.  VA General Counsel opinions are binding on the Board.  
See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 
(2004).  

The AOJ has informed the veteran of VA's duty to assist him 
in the development of his claim in a letter dated April 28, 
2004, by which the veteran was advised of the provisions 
relating to the VCAA.  Specifically, he was advised that VA 
would obtain all evidence kept by the VA and any other 
Federal agency.  He was also informed that VA would, on his 
behalf, make reasonable efforts to obtain relevant private 
medical records not held by a Federal agency as long as he 
completed a release form for such.  The VCAA letter 
specifically informed the veteran that for records he wished 
for VA to obtain on his behalf he must provide an adequate 
description of the records as well as authorization for 
records not held by the Federal government.   Moreover, the 
letter specifically advised the veteran that in order to 
qualify for an increased disability rating, medical evidence 
of an increase in the severity of the disability was required 
and he was further advised of the specific disability ratings 
required for the assignment of TDIU.  

Finally, the Board notes that the April 2004 VCAA letter 
expressly notified the veteran that he should describe any 
additional evidence that he thought was relevant to his claim 
and further directed the veteran that he could submit any 
such information directly to VA   Additionally, the letter 
provided the veteran with information as to how he could 
submit evidence directly to VA.  The Board believes that 
these requests comply with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet.  App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  VA has made a determination 
that this analysis may be analogously applied to any matter 
that involves any one of the five elements of a service-
connection claim listed above.  

Therefore, upon receipt of an application for an increased 
rating claim, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that an effective date for 
the award of benefits will be assigned if an increased rating 
is awarded.

In this case, elements (1), (2) and (3) [veteran status, 
current existence of a disability and relationship of such 
disability to the veteran's service] are not at issue.  
Notice has been provided as to element (4), degree of 
disability.  
As explained above, he has received proper VCAA notice as to 
his obligations, and those of VA, with respect to that 
crucial element.  

With respect to element (5), effective date, because the 
veteran's claims were denied, the matter of the assignment of 
an effective date is moot.  In other words, any lack 
advisement as to that element is meaningless, because an 
increased disability rating and TDIU were not assigned and 
thus there can be no effective dates to assign.  As explained 
below, the Board is similarly denying the veteran's claims, 
so the matter of any potential effective date for increased 
rating and TDIU remains moot.   

In any event, the Board notes that the veteran has been 
employed as a claims assistant with VA.  It is clear from his 
presentations to the RO and to the Board that he is familiar 
with the requirements of the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].  

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records and VA treatment records.  
The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).   During the course of this appeal, the 
veteran was referred for a VA general medical examination in 
August 1998 and a VA examination in August 2000.  In November 
2005, a VHA opinion was obtained by the Board.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative 
have been accorded the opportunity to present evidence and 
argument in support of his claim.  The veteran was advised of 
his options to present sworn testimony and had a hearing at 
the RO as well as a videoconference hearing before the 
undersigned Veterans Law Judge.    

Accordingly, the Board will proceed to a decision on the 
merits.

1.  Entitlement to an increased disability rating for a 
service-connected seizure disorder currently evaluated as 40 
percent disabling.  

Pertinent law and regulations

The veteran is seeking an increased disability rating for his 
service-connected seizure disorder, as well as TDIU.  His 
only service connected disability is the seizure disorder.  
In essence, he contends that he experiences numerous 
seizures, both petit mal and grand mal, and that this renders 
him unemployable.  

Increased ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability. See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005). Separate diagnostic 
codes identify the various disabilities. See 38 C.F.R. Part 
4.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2005)



Schedular criteria

To warrant a rating for epilepsy, the seizures must be 
witnessed or verified at some time by a physician.  As to 
frequency, competent, consistent lay testimony emphasizing 
convulsive and immediate post-convulsive characteristics may 
be accepted.  The frequency of seizures should be ascertained 
under the ordinary conditions of life (while not 
hospitalized).  38 C.F.R. § 4.121 (2005).

Under the General Rating Formula for Major and Minor 
Epileptic Seizures, a 100 percent rating is warranted for 
averaging at least 1 major seizure per month during the 
preceding year; an 80 percent rating is warranted for 
averaging at least 1 major seizure in 3 months over the prior 
year, or more than 10 minor seizures weekly; a 
60 percent rating is warranted for averaging at least 1 major 
seizure in 4 months over the prior year, or 9-10 minor 
seizures per week; a 40 percent evaluation is assignable when 
there is evidence of at least one major seizure in the last 
six months or two in the last year; or averaging at least 
five to eight minor seizures weekly.  38 C.F.R. § 4.124a, DC 
8914 (2005).  

The term psychomotor epilepsy refers to a condition that is 
characterized by seizures and not uncommonly by a chronic 
psychiatric disturbance as well.  Psychomotor seizures 
consist of episodic alterations in conscious control that may 
be associated with automatic states, generalized convulsions, 
random motor movements (chewing, lip smacking, fumbling), 
hallucinatory phenomena (involving taste, smell, sound, 
vision), perceptual illusions (deja vu, feelings of 
loneliness, strangeness, macropsia, micropsia, dreamy 
states), alterations in thinking (not open to reason), 
alterations in memory, abnormalities of mood or affect (fear, 
alarm, terror, anger, dread, well-being), and autonomic 
disturbances (sweating, pallor, flushing of the face, 
visceral phenomena such as nausea, vomiting, defecation, a 
rising feeling of warmth in the abdomen).  Automatic states 
or automatisms are characterized by episodes of irrational, 
irrelevant, disjointed, unconventional, asocial, purposeless 
though seemingly coordinated and purposeful, confused or 
inappropriate activity of one to several minutes (or, 
infrequently, hours) duration with subsequent amnesia for the 
seizure.  The seizure manifestations of psychomotor epilepsy 
vary from patient to patient and in the same patient from 
seizure to seizure.  38 C.F.R. § 4.122 (a) (2005).

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's seizure disorder is currently rated under 38 
C.F.R. § 4.124a, Diagnostic Code 8914 [Epilepsy, 
psychomotor].  Diagnostic Code 8914 is deemed by the Board to 
be the most appropriate primarily because such pertains 
specifically to a disability which includes major and minor 
seizures.  As described in the medical evidence of record, 
specifically the November 2005 VHA opinion, the veteran's 
seizure disorder is comprised of both seizure types.  

In any event, all epilepsies are rated under the same 
criteria in the rating schedule. Therefore, rating under 
another diagnostic code would not produce a different result. 

Moreover, the veteran himself has not argued with the 
assigned diagnostic code, he has merely asserted that all of 
his seizures are major seizures and that their frequency 
requires a higher rating under Diagnostic Code 8914.

Accordingly, the veteran's disability will continue to be 
rated under Diagnostic Code 8914.  

Under the General Rating Formula for Major and Minor 
Epileptic Seizures, 
a 40 percent evaluation is assignable when there is evidence 
of at least one major seizure in the last six months or two 
in the last year; or averaging at least five to eight minor 
seizures weekly.  In order to meet the criteria for a 60 
percent disability rating there must be medical evidence of 
at least 1 major seizure in 4 months over the prior year, or 
9-10 minor seizures per week.   Assignment of a 100 percent 
rating calls for an average of one major seizure per month.  
See 38 C.F.R. § 4.124a, DC 8914 (2005).

Schedular rating

The veteran is seeking entitlement to an increased rating for 
service-connected psychomotor epilepsy.  Currently, he is 
evaluated as 40 percent disabled.  

In November 2005 the Board obtained a VHA expert opinion to 
determine the frequency and the status of the veteran's 
seizures.  In this opinion, the doctor acknowledges the 
veteran's report of both convulsive and non-convulsive 
psychomotor seizures.  Based on a review of the veteran's 
records, including EEG data and the reports involving 
clinical observations of the veteran and his brain function, 
the medical expert determined that the veteran suffers from 
seizures that meet the criteria for both major and minor 
seizures.  Moreover, the Board has considered the veteran's 
contentions that all of his seizures are major seizures due 
to the memory loss that he experiences with his "psychomotor 
seizures."  In that regard the Board notes that random 
movements, memory disturbances and thought process 
disturbances are part of the description of minor seizures 
under Diagnostic Code 8914.  Accordingly, even the veteran's 
own statements seem to support the November 2005 examiner's 
conclusion that the veteran suffers from both major and minor 
seizures.  

The November 2005 opinion concluded that the frequency of the 
veteran's seizures is one major or minor seizure every 4 to 6 
months.    The medical opinion's conclusions are consistent 
with the other medical evidence of record, including an 
August 2000 VA hospitalization for observation, during which 
no seizures, major or minor, were recorded.  Moreover, a 
February 2002 VA treatment record included the veteran's 
report that he had been seizure free for seven months, and a 
February 2005 treatment record described the veteran's 
seizure disorder as "well controlled." 

The veteran contends all of the seizures he experiences are 
major seizures and not minor seizures for the purposes of the 
VA rating schedule.   Specifically, the veteran contends that 
the seizures he suffers from consist of "grand mal" 
seizures which are characterized by convulsions and 
"psychomotor" seizures which are not characterized by 
convulsions.  The veteran argues that his psychomotor 
seizures are also "major" seizures for VA rating purposes 
as they result in memory disturbances, described by the 
veteran as "amnesia", although they do not include 
convulsions.  

Although the veteran, a lay person without medical training, 
is qualified to report his symptoms (to the extent that 
someone who is having a seizure can accurately report it), he 
is not qualified to make medical determinations.  See 
Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  In general, regarding seizure 
frequency, competent, consistent lay testimony emphasizing 
convulsive and immediate post-convulsive characteristics may 
be accepted.  See 38 C.F.R. § 4.121 (2005).  Accordingly, 
while the veteran is competent to report the frequency of his 
convulsive symptoms, he is not competent to make a medical 
determination about seizure type or seizure frequency.   

Moreover, in the direction that lay testimony "may" be 
accepted when determining the appropriate rating, that 
direction also requires that the underlying lay testimony be 
consistent.  In June 2005 the veteran asserted he had 2 to 3 
major seizures per month.  In June 2004, the veteran 
described his seizure frequency as 1 "grand mal" seizure 
every four to six months and two to four psychomotor seizures 
per month.  In April 2003, the veteran testified that his 
seizure frequency was one to two major seizure every two to 
three months and one to three psychomotor seizures per week.  
In March 1999, the veteran reported that he had been seizure 
free for seven months.    This lay evidence is not consistent 
and does not appear to reflect a change in  treatment or an 
intent to state that there has been a change in his overall 
condition.   


Moreover, as noted above, during the veteran's 
hospitalization no seizures were observed.  It appears that 
the claimed seizures have never been objectively observed.

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), citing its decision in Madden, recognized that that 
Board had inherent fact-finding ability.  Moreover, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to weigh and assess the evidence.  See Bryan 
v. West, 13 Vet. App. 482, 488-89 (2000).

Although the Board has taken the veteran's contentions into 
consideration, the Board finds the objective medical evidence 
to be more credible and more probative. See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].  

In this connection, the Board observes that the veteran has a 
history of polysubstance abuse and evidently was imprisoned 
for possession of marijuana in 1995.  A report of VA 
neuropsychological evaluation in February 2001 noted some 
difficulty with memory and included the following comment:  
"This memory sequencing difficulty is very commonly found 
among chronic users of marijuana as this drug disrupts the 
memory transfer."  The VHA medical expert, in the November 
2005 opinion, noted this history and stated "With 
polysubstance abuse, and continued drinking, it would be 
difficult to know if a person was staring, confused and had 
an impairment of memory because of a partial complex seizure 
or because of the effect of the recreational drugs and 
alcohol on the brain."  

Thus, the competent medical evidence  of record at least 
suggests that the veteran's self-reported "seizures" may 
not be associated with his service-connected seizure 
disorder.  In a January 2006 rebuttal, the veteran, although 
admitting past marijuana use and current alcohol use, 
downplayed such as factors in his medical history.  The Board 
finds the veteran's lay statements to be self-serving and 
lacking in probative value.  See 38 C.F.R. § 3.159 (a)(1) 
(2005) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].
   
In any event, to the extent that the objective medical 
evidence is inconsistent with the veteran's testimony and 
written statements, the Board notes that the type of seizure 
(or blackout) is a medical, not a lay, determination and to 
the extent that the rating criteria indicates that certain 
lay testimony will be accepted, it provides very narrow 
parameters for the potential acceptance of that lay evidence 
and in so doing contemplates that in the absence of 
convulsive symptoms a lay person is not necessarily a 
competent source of evidence concerning the frequency of 
seizures that do not include convulsions.    

The November 2005 medical expert opinion [which refers to the 
veteran's treatment records and August 2000 observation 
period] has indicated that the veteran's seizures are both 
major and minor.  Further, the objective medical evidence 
indicates that that the frequency of both major and minor 
seizures is one every 4 to 6 months.  As such, the competent 
and probative evidence of record does not show that at least 
1 major seizure in 4 months over the prior year, or 9-10 
minor seizures per week have occurred or that this criteria 
is approximated as the physician included a specific finding 
of fewer than 1 major seizure per 4 months in his November 
2005 opinion.  See the VHA opinion, page 2.  For reasons 
stated above the Board discounts the veteran's own statements 
that he experiences numerous grand mal seizures as lacking in 
both credibility and probative value.    

Therefore, based on the lack of medical evidence showing that 
the criteria for the next higher schedular evaluation of 60 
percent are met, an increased rating is denied.  The Board 
will also state the obvious, that the criteria for a 100 
percent rating also are not met.  


  
2.  Entitlement to total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).

Pertinent law and regulations

Total disability ratings

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16. A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation." 38 C.F.R. §§ 3.340(a)(1), 4.15 (2005).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides." Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991). "Marginal 
employment shall not be considered substantially gainful 
employment." 38 C.F.R. § 4.16(a) (2005).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more. If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more. 38 C.F.R. § 4.16(a) (2005).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. Brown, 
7 Vet. App. 31, 34-35 (1994). In evaluating a veteran's 
employability, consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or impairment 
caused by non service-connected disabilities. 38 C.F.R. §§ 
3.341, 4.16, 4.19 (2005).

Analysis

As discussed immediately above, entitlement to TDIU must be 
evaluated on both a schedular and an extraschedular basis. 

Schedular basis

The veteran's only service-connected disability is the 
seizure disorder, evaluated as 40 percent disabling.  
Therefore, the veteran fails to meet the schedular criteria 
for consideration of a total rating based on individual 
unemployability due to having either one disability rated 60 
percent disabling or having several service-connected 
disabilities with a combined 70 percent disability rating.  
See 38 C.F.R. § 4.16(a) (2005).

Extraschedular basis

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.  Accordingly, the Board has considered 
whether the veteran's claim for TDIU should be referred to 
the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2005).

For a veteran to prevail on a claim for TDIU on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough. A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In his June 1998 claim, the veteran has asserted that he has 
been only intermittently employed since 1992 and that he has 
not worked a full year since 1974.  The veteran reports that 
in general he has worked in the construction field and that 
his seizure disorder makes him a poor candidate for work in 
this industry.  

Evidence concerning the seizure disorder has been set out 
above and will not be repeated to any great extent.  In 
essence, the objective medical evidence of record indicates 
that no seizure has been witnessed by a medical professional, 
despite hospitalization of the veteran for observation in 
2000, and certain medical evidence of record ascribes the 
veteran's self-reported "seizures" to the results of 
polysubstance abuse.   The Board observes in this connection 
that no compensation shall be paid if a disability is the 
result of the veteran's own willful misconduct, including the 
abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 (West  
2002); 
38 C.F.R. § 3.1(n), 3.301 (2005).

In any event, there are of record two reports that deal 
specifically with the question of the veteran's 
employability, an August 1998 VA medical examination and the 
February 2001 VA neruopsychology examination.  At the time of 
the August 1998 VA examination, the examiner noted that the 
veteran's seizure disorder would naturally be an obstacle to 
his continued employment in his chosen field.  However, the 
examiner further concluded that the veteran was intelligent 
and would therefore be a strong candidate for work in another 
field.  That is to say, the examiner determined that although 
the veteran's service-connected disability disrupted certain 
employment, it did not prevent the veteran for following 
gainful employment of another type.  

The February 2001 neuropsychology report also supports the 
conclusion that the veteran's service-connected disability 
alone is not sufficient to render the veteran unemployable 
for VA purposes.  Specifically, the examination report 
details the veteran's periods of incarceration for various 
offenses including drug possession and involuntary 
manslaughter.  The veteran's most recent period of 
confinement ended in 1997.  Clearly, these events have caused 
interruptions in the veteran's work history and also may 
severely impact his employability.  Accordingly, the examiner 
concluded that although the veteran's seizures provided a 
barrier to employment, other non-service connected barriers 
also existed.  The examiner did not conclude that the veteran 
was unemployable either due to the service connected 
disability or to the totality of the veteran's limitations.  

Moreover, the Board also notes that although the veteran has 
applied for disability benefits twice from the Social 
Security Administration (SSA), once in 1979 and again in 
2002, it appears based upon documentation received from SSA 
that both files have been destroyed and that the veteran has 
at no time been granted benefits or determined to have been 
unemployable by SSA.  See Martin v. Brown, 4 Vet. App. 136, 
140 (1993) [while a SSA decision is not controlling for 
purposes of VA adjudication, it is "pertinent" to a veteran's 
claim.]  The Board places great weight of probative value on 
the SSA's determination.  

In essence, the veteran's presentation is based exclusively 
on his own statements to the effect that his seizure disorder 
is much more severe than is recognized by VA and that it 
renders him unemployable.  These statements have been 
addressed above.  To reiterate, the Board finds them to be 
self-serving and outweighed by the objective medical 
evidence, which indicates that the service-connected seizures 
are under good control.

Accordingly, although the evidence clearly indicates that the 
veteran does experience disruption in employment, this 
appears to be due mainly to factors such as his criminal 
history.  There is no evidence that the seizure disorder 
itself is so unusual so as to render him unemployable.  In 
that regard, the Board notes that as discussed above, the 
recent medical evidence of record indicates that the 
veteran's seizure disorder is well controlled.  While not 
necessarily discounting the effect that the service-connected 
seizure disorder has on the veteran's employability, the 
Board finds that it is adequately compensated at the 
currently assigned 40 percent level.  See Moyer v. Derwinski, 
2 Vet. App. 289, 293 (1992) [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired]. 

For the reasons stated, the Board has concluded that the 
veteran's claim for TDIU does not warrant referral to the 
Director of the VA Compensation and Pension Service for 
extra-schedular consideration.  

In short, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
claim. The veteran's claim of entitlement to TDIU is 
accordingly denied.


ORDER

Entitlement to an increased disability rating for a service-
connected seizure disorder currently evaluated as 40 percent 
disabling is denied.  

Entitlement to TDIU is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


